11-2946-ag
         Alvarez v. Holder
                                                                                        BIA
                                                                                   Straus, IJ
                                                                               A088 006 199
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 24th day of May, two thousand twelve.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                BARRINGTON D. PARKER,
 9                RAYMOND J. LOHIER, Jr.,
10                     Circuit Judges.
11       _______________________________________
12
13       DIVIER ALVAREZ,
14                Petitioner,
15
16                           v.                                 11-2946-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Jon E. Jessen, Stamford,
24                                     Connecticut.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Song Park, Senior
28                                     Litigation Counsel; Timothy G.
29                                     Hayes, Trial Attorney, Office of
 1                          Immigration Litigation, United
 2                          States Department of Justice,
 3                          Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 8   is DENIED.

 9       Divier Alvarez, a native and citizen of Colombia, seeks

10   review of a June 30, 2011, order of the BIA affirming the

11   March 10, 2010, decision of an Immigration Judge (“IJ”)

12   denying his application for asylum, withholding of removal,

13   and relief under the Convention Against Torture (“CAT”).     In

14   re Divier Alvarez, No. A088 006 199 (B.I.A. June 30, 2011),

15   aff’g No. A088 006 199 (Immig. Ct. Hartford Mar. 10, 2010).

16   We assume the parties’ familiarity with the underlying facts

17   and procedural history in this case.

18       Under the circumstances of this case, we have reviewed

19   the IJ’s decision as supplemented by the BIA.     See Yan Chen

20   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The

21   applicable standards of review are well established.

22   See 8 U.S.C. § 1252(b)(4)(B); see also Yanqin Weng v.

23   Holder, 562 F.3d 510, 513 (2d Cir. 2009).

24       Alvarez challenges the agency’s denial of his

25   application for withholding of removal.     However, the agency

                                  2
 1   reasonably found that the harm Alvarez personally suffered —

 2   a warning letter from the Revolutionary Armed Forces of

 3   Colombia (“FARC”) over a land dispute and a general threat

 4   not to report the kidnaping of his brother — was, when

 5   considered in the aggregate, insufficiently severe to

 6   constitute persecution.   See Ivanishvili v. U.S. Dep’t of

 7   Justice, 433 F.3d 332, 341-42 (2d Cir. 2006); Gui Ci Pan v.

 8   U.S. Attorney Gen., 449 F.3d 408, 412 (2d Cir. 2006) (per

 9   curiam).   As the agency reasonably concluded that Alvarez

10   did not suffer past persecution, he is not entitled to a

11   presumption of future persecution.   See 8 C.F.R.

12   § 1208.16(b)(1).

13       To the extent Alvarez argues that he established a

14   clear probability of future persecution independent from his

15   claim of past persecution, he has not identified any record

16   evidence or testimony to support this position.     See Jian

17   Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005) (a fear

18   is speculative and not objectively reasonable if it lacks

19   “solid support in the record”).   As the agency reasonably

20   determined that Alvarez failed to demonstrate that he

21   suffered past persecution or established a clear probability

22   of future persecution, the agency did not err in denying his


                                   3
 1   application for withholding of removal.     See Ivanishvili,

 2   433 F.3d at 341; Gui Ci Pan v. U.S. Attorney Gen., 449 F.3d

 3   at 412.

 4       Alvarez also argues that the IJ did not enter an

 5   explicit credibility finding in his decision.    While Alvarez

 6   is correct, the IJ’s oversight was harmless because his

 7   decision implicitly credited Alvarez’s testimony and denied

 8   Alvarez’s claim on the merits.     See, e.g., Ajdin v. Bureau

 9   of Citizenship and Immigration Services, 437 F.3d 261, 266

10   (2d Cir. 2006).

11       For the foregoing reasons, the petition for review is

12   DENIED.   As we have completed our review, any stay of

13   removal that the Court previously granted in this petition

14   is VACATED, and any pending motion for a stay of removal in

15   this petition is DISMISSED as moot. Any pending request for

16   oral argument in this petition is DENIED in accordance with

17   Federal Rule of Appellate Procedure 34(a)(2), and Second

18   Circuit Local Rule 34.1(b).

19                                 FOR THE COURT:
20                                 Catherine O’Hagan Wolfe, Clerk
21
22




                                    4